Dowling, J. (dissenting):
I dissent upon the ground that where the issue is the making of a contract involving the rendering of services upon one side and payment' therefor upon the other, testimony as to the relationship of the parties, by consanguinity of otherwise, is relevant to that issue as bearing upon the probability of the making of the contract alleged, and particularly is that so where the contract is so unusual as the one here sued on, being for the care arid treatment of a victim of the morphine habit by one without experience, training or special ability to render such services.
McLaughlin, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide everit.